Name: Council Regulation (EC) No 1615/2004 of 13 September 2004 terminating the anti-dumping proceedings concerning imports of certain flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, not clad, plated or coated, in coils, not further worked than hot-rolled, originating in India, Taiwan and Serbia and Montenegro
 Type: Regulation
 Subject Matter: Europe;  Asia and Oceania;  international trade;  technology and technical regulations;  competition
 Date Published: nan

 17.9.2004 EN Official Journal of the European Union L 294/1 COUNCIL REGULATION (EC) No 1615/2004 of 13 September 2004 terminating the anti-dumping proceedings concerning imports of certain flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, not clad, plated or coated, in coils, not further worked than hot-rolled, originating in India, Taiwan and Serbia and Montenegro THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1) (hereinafter referred to as the Basic Regulation), and in particular Article 9(5) thereof, Having regard to Council Regulation (EC) No 963/2002 of 3 June 2002 laying down transitional provisions concerning anti-dumping and anti-subsidy measures adopted pursuant to Commission Decision No 2277/96/ECSC and No 1889/98/ECSC as well as pending anti-dumping and anti-subsidy investigations, complaints and applications pursuant to those Decisions (2), Having regard to the proposal submitted by the Commission after consulting the Advisory Committee, Whereas: 1. LEGAL BASIS (1) The Treaty establishing the European Coal and Steel Community (ECSC Treaty) expired on 23 July 2002. Products, which were previously covered by the ECSC Treaty, are subject to the Treaty establishing the European Community since 24 July 2002. Further to Regulation (EC) No 963/2002, all anti-dumping investigations pending at that date are therefore now governed by the Basic Regulation. 2. MEASURES IN FORCE (2) In February 2000, by Commission Decision No 283/2000/ECSC (3), the Commission imposed definitive anti dumping duties on imports of certain flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, not clad, plated or coated, in coils, not further worked than hot-rolled (hereinafter referred to as hot-rolled coils), originating in Bulgaria, India, Taiwan, South Africa, and Serbia and Montenegro. 3. TERMINATION OF THE PROCEEDINGS (3) Pursuant to Article 5 of Decision No 2277/96/ECSC (4) (the ECSC Decision), the Commission on 20 December 2001 announced by a notice published in the Official Journal of the European Communities (5) the initiation of an anti-dumping proceeding with regard to imports into the Community of hot-rolled coils originating in Egypt, Hungary, Iran, Libya, Slovakia and Turkey. (4) Pursuant to Article 11(3) of the ECSC Decision, the Commission on 20 December 2001 announced by a notice published in the Official Journal of the European Communities (6), the initiation of a review of the definitive anti-dumping duties and undertakings imposed by Commission Decision No 283/2000/ECSC as amended by Commission Decision No 1043/2002/ECSC (7) on imports of hot-rolled coils originating in Bulgaria and South Africa. (5) The Commission, after investigation, proposed that the Council impose definitive anti-dumping measures on imports of hot-rolled coils originating in Egypt, Slovakia and Turkey. However, the Council did not adopt the proposal within the time limits laid down in the Basic Regulation. As a result, definitive measures were not imposed on imports from Egypt, Slovakia and Turkey. (6) It is a general, fundamental principle of Community law to treat similar situations in a non discriminatory way. This principle is reflected by Article 9(5) of the Basic Regulation, which provides that anti-dumping duties are to be imposed on a non-discriminatory basis on imports of a product from all sources found to be dumped and causing injury. (7) Therefore, it was concluded that, in the absence of measures on the imports originating in Egypt, Slovakia and Turkey, the imposition of any measures on imports originating in Bulgaria and South Africa as a result of the review mentioned in recital 4 would have been discriminatory towards these two countries. (8) By Council Regulation (EC) No 1616/2004 (8), the Council therefore terminated the review mentioned under recital 4 without imposing any measures on imports of hot-rolled coils originating in Bulgaria and South Africa. (9) Decision 283/2000/ECSC imposed definitive anti-dumping duties also on imports of hot-rolled coils originating in India, Taiwan and Serbia and Montenegro. (10) In order to ensure a coherent approach and to respect the abovementioned principle of non-discrimination as reflected by Article 9(5) of the Basic Regulation, it is therefore necessary to terminate the existing anti-dumping proceedings concerning imports of hot-rolled coils originating in Taiwan, India and Serbia and Montenegro. (11) The investigation concerning, inter alia, Egypt, Slovakia and Turkey had to be concluded on 20 March 2003, either by the imposition of measures or the termination of the proceedings. Given that the same treatment should be applied to the imports originating in Taiwan, Serbia and Montenegro, and India, the anti-dumping proceedings concerning imports of hot-rolled coils originating in these three countries should be terminated with retroactive effect as from 20 March 2003, HAS ADOPTED THIS REGULATION: Article 1 The anti-dumping proceedings concerning imports of certain flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, not clad, plated or coated, in coils, not further worked than hot-rolled originating in Taiwan, Serbia and Montenegro, and India are hereby terminated. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 20 March 2003. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 September 2004. For the Council The President B. R. BOT (1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 461/2004 (OJ L 77, 13.3.2004, p. 12). (2) OJ L 149, 7.6.2002, p. 3. Regulation as amended by Regulation (EC) No 1310/2002 (OJ L 192, 20.7.2002, p. 9). (3) OJ L 31, 5.2.2000, p. 15. Decision as last amended by Council Regulation (EC) No 778/2003 (OJ L 114, 8.5.2003, p. 1). (4) OJ L 308, 29.11.1996, p. 11. Decision as last amended by Commission Decision No 435/2001/ECSC (OJ L 63, 3.3.2001, p. 14). (5) OJ C 364, 20.12.2001, p. 5. (6) OJ C 364, 20.12.2001, p. 8. (7) OJ L 157, 15.6.2002, p. 45. (8) See page 3 of this Official Journal.